     Case 1:19-cv-05516-DLC Document 132 Filed 12/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
SIGNIFY NORTH AMERICA CORPORATION and :               19cv5516 (DLC)
SIGNIFY HOLDING B.V.,                  :
                                       :                   ORDER
                     Plaintiffs,       :
                                       :
          -v-                          :
                                       :
AXIS LIGHTING, INC.,                   :
                                       :
                     Defendant.        :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     An Order of November 25, 2020 granted the request of

plaintiffs Signify North American Corporation and Signify

Holding B.V. (“Signify”) to restrict the briefing on claim

constriction to eleven terms.     The Order denied defendant Axis

Lighting Inc.’s (“Axis”) request for an expansion of page limits

for its opposing claim construction brief.

     On December 9, Axis filed a motion for clarification of the

Order of November 25 regarding the specific eleven terms to

which the Order referred.    Axis also filed a motion for

reconsideration of the denial of its request to increase the

page limit on claim construction and the grant of Signify’s

request to limit claim construction to eleven terms.         It is

hereby

     ORDERED that the Order of November 25 referred to the
     Case 1:19-cv-05516-DLC Document 132 Filed 12/10/20 Page 2 of 2




eleven terms identified by Signify in its letter of November 23

to the Court.

     IT IS FURTHER ORDERED that Axis’ motion for reconsideration

of the denial of its request to increase the page limit on claim

construction and the grant of Signify’s request to limit claim

construction to eleven terms is denied.



Dated:    New York, New York
          December 10, 2020
